DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.
 
Preliminary Remarks
	The amendment filed on 01/06/2022 has been entered.  Claims 1 and 8 have been amended, claim 7 has been canceled, and no claims have been added; therefore, claims 1-6 and 8-15 remain pending the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 3-4, 6, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0172412 A1-Perrier et al. (hereafter Perrier), and further in view of US 2012/0082600 A1-Esser et al. (hereafter Esser).
Claim 1: “A cell culture well tray assembly”:  Perrier disclose the invention relates to a culture device (Para. [0001], line 1; further, Perrier. disclose a plate 80 comprising wells 20 (Para. 0052], lines 3 and 4, Fig. 4).
“comprising: a reservoir plate;”:  Perrier disclose a similar reservoir plate (receptacle element 380 or a bottom plate, Para. [0085], line 5, Fig. 10).
“a removable tray structured to fit on top of the reservoir plate, having a top surface and an opposing bottom surface defining a deck, and a plurality of well apertures in the deck”:  Perrier disclose a similar removable tray (lid 360, Para. [0086], line 4) which has a top surface and an opposing bottom defining a similar deck in illustrated in Fig. 11).  Further, Perrier disclose a lid 360 is provided according to the invention which is provided with as many orifices 390 (openings) as cradles (Para. [0079], lines 2-4).
“at least one removable well, structured to fit in a well aperture and extend below the bottom surface of the deck of the tray, each well having a well enclosure for containing cell culture material and a hanger;”:  Perrier disclose removable wells (cradles or inserts 150, Para. [0078], line 9, Fig. 
“wherein the hanger has a top surface and a bottom surface;”:  Pierre disclose via Figs. 5- 7, the hanger (flange 154) has a top and bottom surface.  
“wherein when the removable well is inserted into a well aperture, there is a space between the top surface of the deck of the tray and the bottom surface of the hanger of the well so that the bottom surface of the hanger is raised above the top surface of the deck of the tray.”:  Pierre discloses removable wells (cradles 150, Para. [0078], line 9, Fig. 8) to be placed in openings 390, Para. [0079], line 4).  Also, this is further illustrated in annotated Figs. 7 and 8 below.

    PNG
    media_image1.png
    391
    789
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    570
    658
    media_image2.png
    Greyscale



Regarding claim 1, Pierre teaches the invention discussed above.  Further, Pierre teaches a deck with a plate 180 (Para. [0066], line 2, Fig. 8).  However, Pierre does not explicitly teach at least one fill aperture through the deck of the tray that allows a pipette, inserted through the fill aperture to access the contents of a reservoir below the well.  
For claim 1, Esser teaches a culture insert carrier 2 (Para. [0075], line 2, Fig. 1, which comprises at least one fill aperture (pipette opening 8, Para. [0075], lines 4-5, Fig. 1) disposed on the deck of the culture insert carrier 2), which reads on the instant claim limitation of at least one fill aperture through the deck of the tray that allows a pipette, inserted through the fill aperture to access the contents of a reservoir below the well.


Claim 3: “wherein the removable well comprises an angled sidewall which catches against a well aperture to create a space between the hanger of the well and the deck of the tray.”:  Pierre et al. disclose an angled sidewall of the removable well (inserts 150, Figs. 10 and 11, Para. [0078], line 9) which Fig. 11 illustrates the angled sidewall catches against an opening 390 (Para. [0079], line 4).

Claim 4: “wherein each aperture further comprises a seat and wherein the removable well comprises a tall side wall whose height is greater than the depth from the top of the seat to the top surface of the deck.”:  Pierre et al. disclose via annotated Fig. 7 below a similar seat of each opening (Para. [0079], line 4).  Further, annotated Fig. 7 below illustrate wherein the removable well (insert 150) comprises a tall side wall 

    PNG
    media_image3.png
    335
    757
    media_image3.png
    Greyscale

Regarding claim 6, Pierre teaches invention discussed above in claim 1. Pierre teaches a tray with a similar deck and a multi-well plate, as discussed above.  However, Pierre does not teach the tray comprising a plurality of feet extending from the bottom surface of the deck, wherein the feet are structured to be inserted between the wells of a multi-well plate. 
For claim 6, Esser teaches a culture insert carrier 2 comprising four tube-shaped legs 36 extending from the bottom surface of the culture insert carrier (Para. [0081], lines 1-3, Fig. 4), which reads on the instant claim limitation of a plurality of feet extending from the bottom surface of the deck, wherein the feet are structured to be inserted between the wells of a multi-well plate. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Pierre to further include similar feet as taught by Esser, because Esser teaches the culture inset carrier has four tube shaped legs 36 to enable positioning of the culture insert carrier with culture inserts on a 

Claim 9: “wherein the reservoir plate is structured to receive at least a portion of the at least one well extending below the bottom surface of the deck of the tray.”:  Pierre et al. disclose the reservoir plate (receptacle element 380 or a bottom plate, Para. [0085], line 5) is structured to receive at least a portion of the at least one well extending below the bottom surface of the deck of the tray as illustrated in Figs. 7 and 11).

Claim 10: “wherein the reservoir plate comprises a single reservoir.”:  Pierre et al. disclose an aspect of the invention relates to a cell culture device, comprising at least one cell culture well intended for receiving cells to be cultivated with culture medium (Para. [0011], lines 2-3).

Claim 11: “wherein the reservoir plate is a multi- well plate, each well of the multi-well plate structured to individually contain media and a cell culture well.”:  Pierre et al. disclose a cell culture support device according to the present invention which comprises a multi-well culture plate (Para. [0036], lines 3-4, Figs. 8-10).  Further, Pierre et al. disclose the culture wells is intended for receiving cells to be cultivated with culture medium (Para. [0011], lines 3-4).

Claim 12: “further comprising a lid structured to fit on the tray.”:  Pierre et al. disclose a lid forming element 260 (Para. [0068], lines 1-2) which can cover the tray (plate 280) as illustrated in Fig. 9. 

Regarding claim 13, Pierre teaches the invention discussed above in claim 1.  Pierre teaches a similar tray with an out periphery of a similar deck.  However, Pierre does not teach a raised bezel around the outer periphery of the deck.
For claim 13, Esser teaches a culture insert carrier 2 comprising a similar raised bezel around the outer periphery of the culture insert carrier formed by four sidewalls 12 (Para. [0075], line 8), and further illustrated in annotated Fig. 10 below), which reads on the instant claim limitation of a raised bezel around the outer periphery of the deck.

    PNG
    media_image4.png
    268
    494
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Pierre to further include a similar raised bezel of the tray (culture insert carrier 2) as taught by Esser, because Esser teaches the sidewalls 12 provide easy management with a lid (Para. [0075], lines 8-10).
Claim 14: “wherein the removable well comprises a well bottom inner surface which comprises a treatment.”:  Pierre et al. disclose a well bottom inner surface of a removable well (inserts 150) as illustrated in annotated Fig. 7 below).  Further, Pierre et al. disclose a treatment (a layer of porous material 36, Para. [0064], lines 8-9) in the well bottom inner surface of the removable well and illustrated in annotated Fig. 7 below.  

    PNG
    media_image5.png
    341
    757
    media_image5.png
    Greyscale

	Claim 15: “wherein the treatment comprises gas permeable membrane, porous membrane, cell adherent treatment, cell non-binding treatment, microcavities, or a combination.”:  Pierre et al. disclose a similar treatment (porous material 36, Para. [0064], lines 8-9, Fig. 7).  


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0172412 A1-Perrier et al. (hereafter Perrier), in view of US 2012/0082600 A1-Esser et al. (hereafter Esser), as applied to claim 1 above, and further in view of US 5366893-Stevens et al.
claim 2, modified Pierre teaches the invention discussed above in claim 1.  Further, modified Pierre does discuss similar well apertures (openings 390) on the similar deck of lid 360 (illustrated in Fig. 10).  However, Pierre does not disclose the openings comprise a raised rim extending upwardly from the top surface of the deck.
For claim 2, Stevens teaches lip portions 26 extending from the top surface (Col. 3, lines 54-55, Fig. 1), which reads on the instant claim limitation of a raised rim extending upwardly from the top surface of the deck.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Pierre and further include lip portions extending from the top surface of the culture vessel 15 as taught by Stevens, because Stevens teaches the integral lip portions assist in positioning and/or centering the cell culture insert without limiting movement of the cell culture insert (Col. 4, lines 5-7).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0172412 A1-Perrier et al. (hereafter Perrier), in views of US 2012/0082600 A1-Esser et al. (hereafter Esser) US 5366893-Stevens et al. as applied to claim 2 above and in further view of ES2551139T3-Black et al. (hereafter Black, all citations are made to the machine English translation).
Regarding claim 5, modified Pierre teaches the invention discussed above in claim 2.  Modified Pierre teaches a raised rim of the opening discussed above.  
For claim 5, Black teaches a locking feature of the support 30 to retain the pot or boat 32 into the support means 30 (Para. [0137], lines 1-4, Fig. 1), which reads on the instant claim limitation of a lock feature to releasably lock the well in place in the aperture.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Pierre to further include a lock feature as taught by Black et al, because Black teaches the locking keeps the pot or boat 32 incorporated and retained in the support 30 (Para. [0137], lines 5-6).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0172412 A1-Perrier et al. (hereafter Perrier), in view of US 2012/0082600 A1-Esser et al. (hereafter Esser), and in further view of ES2551139T3-Black et al. (hereafter Black, all citations are made to the machine English translation).
Regarding claim 8, modified Pierre teaches the invention discussed above in claim 1.  Modified Pierre teaches a similar hanger (flange 154, Para. [0070]. Line 2, Fig. 10).  However, modified Pierre does not teach a lock.
For claim 8, Black teaches a locking feature of the support 30 to retain the pot or boat 32 into the support means 30 (Para. [0137], lines 1-4, Fig. 1), which reads on the instant claim limitation of a lock feature to releasably lock the well in place in the aperture.
.


Response to Arguments
Applicant’s arguments with respect to claim 1, and its dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Regarding the bottom of pg. 5 and the top and middle of pg. 6 of Applicant’s arguments, pertaining to Applicant’s assertion that the reference of Perrier is directed to support devices for cell culture and Perrier does not disclose the amended claim limitation of “at least one fill aperture through the deck of the tray that allows a pipette, inserted through the fill aperture to access the contents of a reservoir below the well”, presented in claim 1.  For this amended claim limitation, the secondary reference of Esser addresses this limitation.  As discussed above in the rejection, Esser teaches a culture insert carrier comprising a pipette opening 8, illustrated in Fig. 1 of Esser.  Further, the pipette opening 8 is positioned on the deck of the culture insert carrier 2, which provides pipette access in a corner or at an edge of a well of a culture tray (Para. [0037], lines 1-4).  Therefore, claims 3-4, 9-12, and 14-15, which depend directly or indirectly on amended claim 1 are also rejected.  

 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        

/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799